DETAILED ACTION
Claims 1-2, 5, 8, 9, 12 and 14 were rejected in Office Action mailed on 12/07/2021.
Applicant filed a response, amended claims 1, 2 and 5, cancelled claims 8-9, withdrew claim 19, 20, 22, 24, 26, 28, 34, 38, 39, 41, 44 and 50 and added claims 47-50 on 05/03/2022.
Claims 1, 2, 5, 12, 14, 19, 20, 22, 24, 26, 28, 34, 28, 29, 41, 44 and 50 are pending, among them, claims 19, 20, 22, 24, 26, 28, 34, 38, 39, 41, 44 and 50 are withdrawn.
Claims 1-2, 5, 12, 14 and 47-49 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5, 12, 14 and 47-48 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al, Nickel-supported on La2Sn2O7 and La2Zr2O7 pyrochlores for methane steam reforming: Insight into the difference between tin and zirconium in the B site of the compound, ChemCatChem, 2014, 6, 3366-3376 (Ma) (provided in IDS received on September 12, 2019), in view of D’Souza et al., US2015/0014591 A1 (D’Souza) (provided in IDS received on 09/12/2019) and Gallego et al., CO2 reforming of CH4 over La-Ni based perovskite precursors, Applied Catalysis A: General, 2006, 311, 164-171 (Gallego).
Regarding claims 1-2, 5 and 47-48, Ma discloses that La2Zr2O7 (reading upon general formula (I) A2B2O7) is a pyrochlore prepared and subsequently used as support for Ni to prepare catalysts for methane steam reforming (Ma, page 3367, bottom of left column); catalyst preparation comprises that Ni(NO3)3 solution was impregnated onto the pyrochlore supports, dried and calcined in air (i.e., the catalysts are solid mixed oxide material), and the Ni loading for all the prepared catalysts was 12 wt.% (Ma, page 3375, bottom paragraph of left column).

Ma further discloses that part of the B site of La2Zr2O7 (i.e., Zr) can be substituted with Ni that advantageously leads to improved catalytic activity and suppressed carbon deposition (Ma, page 3367, left column, lines 9-14). Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Ni to the B site of La2Zr2O7 of the solid mixed oxide material of Ma in order to further improve catalytic activity and suppress carbon deposition, as disclosed by Ma.

The recitation in the claims that the solid mixed oxide material is “suitable for use in catalyzing a methane dry reforming reaction” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use. Given that Ma discloses the solid mixed oxide material as presently claimed, it is clear that the solid mixed oxide material of Ma would be capable of performing the intended use, i.e. catalyzing a methane dry reforming reaction, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.

However, Ma does not explicitly disclose that (a) Ni, that substitutes part of the B site Zr of La2Zr2O7 in the Ni/La2Zr2O7 catalyst (Ma, Abstract), is in the form of divalent cation, as presently claimed; or (b) wherein the solid mixed oxide material comprises a second crystalline phase, the second crystalline phase being attributable to a Ruddlesden-Popper crystal structure.

With respect to the difference (a), D’Souza teaches a method of making a pyrochlore (D’Souza, Abstract). D’Souza further teaches preparation method of 10 wt.% La2Ni0.11Zr1.89O7 grafted on MgAl2O4, wherein preparation of La2Ni0.11Zr1.89O7 uses NiCl2.6H2O (i.e., Ni is necessarily a divalent cation) (D’Souza, [0092] and [0093]).
As D’Souza expressly teaches, the pyrochlore catalyst formed by the method has desirable properties, such as relatively large active surface areas (D’Souza, [0008]).
D’Souza is an analogous art, as D’Souza is drawn to a method of making a pyrochlore.
In light of the motivation of D’Souza of the method of preparing the pyrochlore catalyst, including using NiCl2.6H2O, as set forth above, it therefore would have been obvious to a person of ordinary skill in the art to use the method of  D’Souza to prepare the catalyst of Ma, including using NiCl2.6H2O (i.e, Ni would be a divalent cation) in order to provide desirable properties, such as relatively large active surface areas, and thereby arrive at the claimed limitation.

With respect to the difference (b), Gallego discloses that there is remaining challenge of coke formation even for Ni based supported catalyst (Gallego, Introduction, 1st paragraph). Gallego further discloses that formation of Ni compound with a well-defined structure can be a source of small Ni particles and can overcome the challenge of achieving high dispersion of Ni metal species and limiting coke formation (Gallego, Introduction, right column, lines 2-10). Gallego further discloses that among multiple Ni compounds studied, La2NiO4 provides the highest catalytic activity (Gallego, Conclusions, lines 3-10). According the specification, La2NiO4 is of Ruddlesden-Popper crystal structure (Gallego, p[0081] and Fig. 1). As the formula of La2NiO4 expressly indicates, La2NiO4 has a composition according to general formula (II) A’2B’O4, wherein A’ is at least one trivalent cation of an element (i.e., La); and B’ is a divalent cation of Ni.
Gallego is analogous art, as Gallego is drawn to Ni catalyst for methane reforming.
Therefore, it would have been obvious to a person of ordinary skill in the art to include a second crystalline phase having a composition according to general formula (II) A’2B’O4, wherein A’ is at least one trivalent cation of an element (i.e., La); and B’ is a divalent cation of Ni as disclosed by Gallego as a Ruddlesden-Popper second crystalline phase in the solid metal oxide material taught by Ma in view of D’Souza to improve the dispersion of Ni species and limit coke formation, and thereby arrive at the claimed invention.

Furthermore, given that the solid metal oxide material taught by Ma in view of D’Souza comprises Ni loading of 12 wt.% (Ma, page 3375, bottom paragraph of left column), and the La2NiO4 comprises 14 wt.% of Ni (i.e., 59/433*100=14%, atomic mass of Ni is 59 g/mol, and molecular weight of La2NiO4 is 433 g/mol), therefore, the solid oxide material including the Ni modified La2Zr2O7 and the La2NiO4 of Ma in view of D’Souza and Gallego would have a Ni content of 12-14 wt.% relative to the total weight of the solid mixed oxide material, and would still read upon the range of the present invention.

Regarding claim 12, as applied to claim 1, Ma further discloses the Ni loading for all the prepared catalysts was 12 wt.% (i.e., 12 wt.% of Ni supported on La2Zr2O7 in the form of NiO) (Ma, page 3375, bottom of left column). With the respective atomic mass (i.e., La: 139 g/mol, Zr: 91 g/mol, Ni: 59 g/mol, O: 16 g/mol) and mathematical conversion (detailed below), it can be derived that catalyst of 12 wt.% of Ni supported on La2Zr2O7 in the form of NiO corresponds to 41 wt.% La relative to the total weight of Ni supported on La2Zr2O7.
Mathematical conversion:
Weight percentage of NiO = 12 wt.% *(59+16)/59=15 wt.%
Weight percentage of La2Zr2O7 =100 wt.% - 15 wt.%=85 wt%
Therefore, weight percent of La = 85 wt.% * (139*2)/(139*2+91*2+16*7)=41 wt.%

The La2NiO4 of Gallego comprises 64 wt.% of La (i.e., 139*2/433*100=64%, atomic mass of La is 139 g/mol, and molecular weight of La2NiO4 is 433 g/mol).

When faced with a mixture of the solid mixed oxide of Ma in view of D’Souza and Gallego, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, i.e., 50 wt.% of the 12 wt.% of Ni supported on La2Zr2O7 of Ma and 50 wt.% of the La2NiO4 of Gallego, absent evidence of unexpected or surprising results. Therefore, the solid mixed oxide of Ma in view of D’Souza and Gallego would have wt.% of La (i.e., (41 wt.%+64 wt.%)/2=53 wt.%).
Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).

Regarding claim 14, as applied to claim 1, Ma further discloses Ni/La2Sn2O7 has surface area of 8.9 m2/g and pore volume of 0.092 ml/g (Ma, page 3370, left column, Table 1). 
Furthermore, according to the catalyst preparation of Ma (Ma, page 3375, left column, 2nd preparation), which uses a precipitation and calcination method and would necessarily produce a material that is in the form of a powder. 

Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of D’Souza and Gallego as applied to claim 1 above, and further in view of S. Maluf et al., Ni catalyst with Mo promoter for methane steam reforming, Fuel, 2009, 88, 1547-1553 (Maluf).
Regarding claim 49, as applied to claim 1, Ma in view of D’Souza and Gallego does not explicitly disclose wherein the solid mixed oxide material further comprises 0.001-0.5 % of at least one promoter by weight relative to the total weight of the solid mixed oxide material, and wherein the at least one promoter is selected from the group consisting of Sn, Ba, Ca, Mg, Ce, Sr, K, Pt, Rh, Pd, Mo, Ag, Au, Ru, Zn, Cu, Co and Ir.
With respect to the difference, Maluf teaches Ni supported metal oxide catalyst for reforming of methane (Maluf, Abstract). Maluf specifically teaches NiO/Al2O3 catalyst precursors promoted with Mo oxide (0.05, 0.5, 1.0 and 2.0 wt%) (Maluf, Abstract).
As Maluf expressly teaches, low levels of Mo (i.e., 0.05%) improves the stability of the catalyst and forms less carbon than catalyst without Mo (page 1551, right column, paragraph 4); the addition of Mo increases the specific activity of the active sites (Maluf, page 1553, left column, Conclusion).
Maluf is analogous art as Maluf is drawn to catalyst for reforming of methane.
In light of the motivation of using low levels of Mo as a promoter, as taught by Maluf, it would have been obvious to a person of ordinary skill in the art to include low levels of Mo, i.e., 0.05%, by weight relative to the total weight of the solid mixed oxide of Ma in view of D’Souza and Gallego, in order to improve the stability of the catalyst and reduce formation of carbon (i.e. suppress coking) and increase the specific activity of the active sites, and thereby arrive at the claimed invention.
	


Response to Amendment
In response to the amended claim 1, which recites, “and wherein the first crystalline phase has a composition according to general formula (I)...and wherein the solid mixed oxide material comprises a second crystalline phase…”, it is noted that Ma would not anticipate/meet the present claims. Therefore, the previous 35 U.S.C. 102(a)(1) rejections over Ma are withdrawn from the record. However, the amendment necessitates a new set of rejections as set forth above.

Response to Arguments
Applicant primarily argues:
“The Office rejects Claims 1-2, 12 and 14 as allegedly being anticipated by Ma et al. (Chem CatChem, 2014, 6, 3366-76) (hereinafter referred to as "Ma"). However, the Office acknowledges that previous Claims 5, 8 and 9 are novel over this reference. Given that Claim 1 has been amended to incorporate inter alia the limitations of previous Claim 5 (now amended) and previous Claims 8 and 9 (now cancelled), Applicant respectfully submits that the anticipation rejections are moot. 
In light of the amendments to Claim 1, incorporating novel subject matter from previous Claims 5, 8 and 9, Applicant respectfully requests withdrawal of the pending anticipation rejections over Ma.”

Remarks, p. 7

The Examiner respectfully traverses as follows:
One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Applicant primarily argues that Ma does not expressly teach the amendments of claim 1, incorporating the limitations of previous Claim 5 (now amended) and previous Claims 8 and 9 (now cancelled). This argument merely agrees with the basis for the rejection under 35 U.S.C. 103, which admits that Ma does not disclose the entire claimed invention. Rather, D'Souza and Gallego are relied upon to teach claimed elements missing from Ma. See pages 4-7 of the Office Action set forth above.

Applicant further argues:
“The Office rejects Claim 5, 8 and 9 (now incorporated in Claim 1) as allegedly being obvious over Ma in view of D'Souza et al. (US 2015/0014591) (hereinafter referred to as "D'Souza) and Gallego et al. (Applied Catalysis A: General, 2006, 311, 164-71) (hereinafter referred to as "Gallego"). 
Applicant respectfully traverses the pending obviousness rejections, because no motivation would have existed based on the teachings of D'Souza and Gallego to modify the B site of L2Zr2O7 in Ma to obtain a solid mixed oxide material falling within the scope of Claim 1”

Remarks, p. 8

The Examiner respectfully traverses as follows:
Firstly, Ma already teaches the criticality of modifying the B site of La2Zr2O7 to be substituted with Ni that advantageously leads to improved catalytic activity and suppressed carbon deposition (Ma, page 3367, left column, lines 9-14). 
Secondly, D’Souza does provide proper motivation to combine with Ma, namely, using the method of  D’Souza to prepare the catalyst of Ma, including using NiCl2.6H2O (i.e, Ni would be a divalent cation) in order to provide desirable properties, such as relatively large active surface areas (D’Souza, [0008], [0092] and [0093]). See page 5 set forth above.
Thirdly, Gallego provides proper motivation to combine with Ma in view of D’Souza, namely, including a second crystalline phase having a composition according to general formula (II) A’2B’O4, wherein A’ is at least one trivalent cation of an element (i.e., La); and B’ is a divalent cation of Ni as disclosed by Gallego as a Ruddlesden-Popper second crystalline phase in the solid metal oxide material taught by Ma in view of D’Souza to improve the dispersion of Ni species and limit coke formation (Gallego, Introduction - 1st paragraph, Conclusions, lines 3-10, para. [0081] and Fig. 1). See pages 6 and 7 above.

Applicant further argues:
“Amended Claim 1 is drawn to a solid mixed oxide catalytic material having a high level (i.e., 7.5 - 20.0 wt.%) of nickel. The solid mixed oxide material contains a pyrochlore crystal phase, in which nickel ions occupy some of the B sites. Paragraph [0026] of the application explains that the high level of nickel gives rise to a second crystalline phase, being attributable to the Ruddlesden-Popper crystal structure, in which nickel ions occupy some of the B' sites. Thus, the solid mixed oxide material of Claim 1 contains two different crystalline phases, each comprising nickel. The data contained in the present application show that solid mixed oxide materials of this type offer advantageous catalytic properties.”

Remarks, p. 8

The Examiner respectfully traverses as follows:
The data to show advantageous effects by solid mixed oxide catalytic materials having a high level of nickel and two different crystalline phrases, each comprising nickel, in the present invention is not persuasive for the following reasons. 
Firstly, the data is not commensurate in scope with the claims. The data only shows nickel content of 0 to 10 wt.%, a specific first crystalline phrase, i.e., La2Zr2O7 and a specific secondary crystalline phrase, i.e., La2NiO4, with specific surface area of 11 m2/g, specific pore volume of 0.091 cm3/g, specific average pore size 4.31 nm; while the claim broadly recites nickel content of 7.5 to 20.0 wt.%, wherein the first crystalline phase has a composition according to general formula (I) A2B2O7 wherein: A is at least one trivalent cation of an element selected from the group consisting of La, Ce, Pr, Nd, Sm, Sc, Y and Eu; and B is a mixture of: (i) at least one tetravalent or trivalent cation of an element selected from the group consisting of Zr, Ti, Cr, Mn and Mo, and (ii) a divalent cation of Ni, and wherein the solid mixed oxide material comprises a second crystalline phase, the second crystalline phase being attributable to a Ruddlesden-Popper crystal structure of general formula (II) shown below: A'2B'O4 (II) wherein: A' is at least one trivalent cation of an element selected from the group consisting of La, Ce, Pr, Nd, Sm, Sc, Y and Eu; and B' is a divalent cation of Ni, and optionally one or more other divalent, trivalent or tetravalent cations of an element selected from the group consisting of Fe, Co, Cu, Ti and Zr, any specific surface area, any pore volume and any average pore size.
Further, the data does not show using the upper- and lower-ends of nickel content by weight of 7.5-20.0 wt%, as the data only shows nickel weight content of 0, 2, 5 and 10 wt% (Specification, Fig. 7(c)). As set forth in MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support”. In other words, the showing of unexpected results must be reviewed to see if the results occurred over the entire claimed range, In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). Applicants have not provided data to show that the unexpected results do in fact occur over the entire claimed range of 7.5-20.0 wt%.

Therefore, the data to show advantageous effects of solid mixed oxide catalytic materials having a high level of nickel and two different crystalline phrases, each comprising nickel is unpersuasive.
	


Applicant further argues:
“The pending obviousness rejections should be withdrawn, because no motivation would have existed to produce a Ni-substituted La2Zr2O7 pyrochlore of Ma to include 7.5-20.0% of Ni.

Ma describes the use of a La2Sn207 or La2Zr2O7 pyrochlore as a support for nickel (see page 3397, left column, last sentence). This is clear from the Experimental Section on page 3375, which describes preparing the La2Sn207 or La2Zr2O7 pyrochlore support (in which the B site is Sn or Zr) and then subsequently depositing 12 wt.% nickel onto it. Thus, in Ma, nickel does not form part of the pyrochlore structure.”

Remarks, p. 8

The Examiner respectfully traverses as follows:
Firstly, the claimed limitation “wherein the solid mixed oxide material comprises 7.5-20.0 % of nickel by weight relative to the total weight of the solid mixed oxide material” does not require all of the nickel to be included in the La2Zr2O7 pyrocholore or any other crystalline structure. 
Secondly, the specification specifically discloses that at least a portion of the nickel is located outside the pyrochlore crystal structure (e.g. on its surface); accordingly, the solid mixed oxide material may comprise both crystalline nickel (i.e. nickel contributing to the pyrochlore crystal lattice) and non-crystalline (i.e. beyond the detection limit of XRD) nickel (specification, [0023]).

Thirdly, Ma further discloses that part of the B site of La2Zr2O7 (i.e., Zr) can be substituted with Ni that advantageously leads to improved catalytic activity and suppressed carbon deposition (Ma, page 3367, left column, lines 9-14). Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Ni to the B site of La2Zr2O7 of the solid mixed oxide material of Ma in order to further improve catalytic activity and suppress carbon deposition, as disclosed by Ma, absent evidence to the contrary.


Applicant further argues:
“D'Souza describes La2X0.11Zr1.89O7 pyrochlores, in which X may be Ni (see paragraphs [0069]-[0081]). La2X0.11Zr1.89O7 contains 1.1 wt.% of nickel, which is significantly lower than the claimed 7.5 - 20 wt.% range. 
Contrary to the Office's suggestion, it would not have been obvious to adapt Ma's disclosure using the teaching of D'Souza, because both of these references teach away from using high quantities of Ni.”

Remarks, p. 9

The Examiner respectfully traverses as follows:
Firstly, D'Souza is only used as teaching reference in order to teach Ni in formula (I) is a divalent cation. It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference Ma. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability to combine their specific structures", In re Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA).
Secondly, disclosed examples and preferred embodiments of D'Souza do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). MPEP 2123 II.
Thirdly, as applicants noted, Ma discloses the Ni loading for all the prepared catalysts was 12 wt.% (Ma, page 3375, bottom paragraph of left column). Therefore, Ma does not teach away from using high quantities of Ni.
	


Applicant further argues:
“Starting from Ma, the skilled artisan is taught away from using Ni-containing pyrochlores (i.e., those having crystalline nickel) due to the findings of Spivey and co-workers. Indeed, page 3367, left column, final paragraph states that: 
"In comparison, by using X-ray photoelectron spectroscopy (XPS) Spivey and co- workers found the presence of NiO and Ni2O3 on the surface of Ni-substituted La2Zr2O7 pyrochlore. They observed that the Ni-substituted catalyst deactivated severely because of fast coking". 
It is for this reason that Ma proposes to move away from Spivey's Ni-substituted La2Zr2O7 pyrochlore (i.e., crystalline nickel), and to instead use La2Zr2O7 pyrochlores as a support for nickel (i.e., non-crystalline nickel). The abstract of citation 23 in Ma reveals that Spivey's Ni-substituted La2Zr2O7 pyrochlore contained only 1 wt.% of nickel. 
Therefore, Ma would discourage the skilled artisan from preparing Ni-substituted La2Zr2O7 pyrochlores having a higher level of crystalline nickel for fear that this would lead to even faster catalyst deactivation.”

Remarks, p. 9

The Examiner respectfully traverses as follows:
Firstly, the claimed limitation “wherein the solid mixed oxide material comprises 7.5-20.0 % of nickel by weight relative to the total weight of the solid mixed oxide material” does not require a specific amount of the nickel to be included in the La2Zr2O7 pyrocholore or any other crystalline structure. 
Secondly, the specification specifically discloses that at least a portion of the nickel is located outside the pyrochlore crystal structure (e.g. on its surface); accordingly, the solid mixed oxide material may comprise both crystalline nickel (i.e. nickel contributing to the pyrochlore crystal lattice) and non-crystalline (i.e. beyond the detection limit of XRD) nickel (specification, [0023]).
Thirdly, the findings of Spivey referenced in Ma needs to be properly interpreted in the complete context of the disclosure of Ma. A complete text of Ma’s disclosure is that: Ma also discloses that part of the B site of La2Zr2O7 (i.e., Zr) can be substituted with Ni that advantageously leads to improved catalytic activity and suppressed carbon deposition (Ma, page 3367, left column, lines 9-14); apparently, these reports mainly focused on using substituted pyrochlores as catalysts directly for reforming reactions; regarding pyrochlore as supports for Ni, Spivey and co-workers found the presence of NiO and Ni2O3 on the surface of Ni-substituted La2Zr2O7 pyrochlore. They observed that the Ni-substituted catalyst deactivated severely because of fast coking. In spite of this discrepancy, Ni supported on a pyrochlore other than La2Zr2O7 as a catalyst for reforming reactions has not been reported. Therefore, with the expectation to obtain a catalyst with potent coke resistance, high activity, and applicable stability for methane steam reforming, in this study, both La2Sn2O7 and La2Zr2O7 pyrochlores were prepared by the co-precipitation method (Ma, page 3367, 1st-2nd paragraphs) (emphasis added). Therefore, the findings of Spivey referenced in Ma is considered by Ma as a discrepancy for the effect of Ni on the surface of pyrocholore, and not teaching away from using high Ni content.
Finally, not only Ma does not teach away from the claimed invention, but Ma in view of D’Souza and Gallego teaches the claimed amount.  Specifically, given that the solid metal oxide material taught by Ma in view of D’Souza comprises Ni loading of 12 wt.% (Ma, page 3375, bottom paragraph of left column), and the La2NiO4 comprises 14 wt.% of Ni (i.e., 59/433*100=14%, atomic mass of Ni is 59 g/mol, and molecular weight of La2NiO4 is 433 g/mol), therefore, the solid oxide material including the Ni modified La2Zr2O7 and the La2NiO4 of Ma in view of D’Souza and Gallego would have a Ni content of 12-14 wt.% relative to the total weight of the solid mixed oxide material, and would still read upon the range of the present invention. See pages 5-7 set forth above.


Applicant further argues:
“D'Souza's teaching would further discourage the skilled artisan from performing the modification proposed by the Office. Recalling that D'Souza's La2Ni0.11Zr1.89O7 pyrochlore contains 1.1 wt.% of nickel, paragraph [0081] states that:… Not only does D'Souza cite the same Spivey article that is discussed in Ma, but the last sentence of paragraph [0081] in D'Souza implies that only a low metal substitution on the B site of the pyrochlore can be tolerated.”

Remarks, p. 10

The Examiner respectfully traverses as follows:
Firstly, the claimed limitation “wherein the solid mixed oxide material comprises 7.5-20.0 % of nickel by weight relative to the total weight of the solid mixed oxide material” does not require a specific amount of the nickel to be included in the La2Zr2O7 pyrocholore or any other crystalline structure. 
Secondly, the specification explicitly discloses that at least a portion of the nickel is located outside the pyrochlore crystal structure (e.g. on its surface); accordingly, the solid mixed oxide material may comprise both crystalline nickel (i.e. nickel contributing to the pyrochlore crystal lattice) and non-crystalline (i.e. beyond the detection limit of XRD) nickel (specification, [0023]).
Thirdly, D'Souza is only used as teaching reference in order to teach Ni in formula (I) is a divalent cation. It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference Ma. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability to combine their specific structures", In re Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA).

Applicant further argues:
“As discussed above at 3.2, Ma describes the use of a La2Sn2O7 or La2Zr2O7 pyrochlore as a support for nickel (see page 3397, left column, last sentence). Thus, Ma's pyrochlores do not contain any crystalline nickel”

Remarks, p. 10

The Examiner respectfully traverses as follows:
Ma further discloses that part of the B site of La2Zr2O7 (i.e., Zr) can be substituted with Ni (i.e., crystalline nickel) that advantageously leads to improved catalytic activity and suppressed carbon deposition (Ma, page 3367, left column, lines 9-14). Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Ni to the B site of La2Zr2O7 of the solid mixed oxide material of Ma in order to further improve catalytic activity and suppress carbon deposition, as disclosed by Ma, absent evidence to the contrary.

	
Applicant further argues:
“By contrast, Gallego describes the preparation of a La2NiO4 perovskite-which the Examiner considers to be identical to the claimed A'2B'O4 Ruddlesden-Popper phase. 
Starting from Ma, which describes the preparation of La2Sn2O7 and La2Zr2O7 pyrochlores by a coprecipitation technique (see Experimental Section on page 3375), the skilled artisan would have no motivation to modify its teaching with that of Gallego, which instead describes the preparation of a La2NiO4 perovskite by a self-combustion method (see section 2.1 on page 165). Even assuming that the skilled artisan could somehow carry out both of these processes simultaneously, they would still not arrive at the claimed solid mixed oxide material, since neither Ma nor Gallego describes pyrochlores having crystalline nickel. 
The mere fact that references can be combined or modified does not render the resultant combination obvious unless the results would have been predictable to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)”

Remarks, p. 10-11

The Examiner respectfully traverses as follows:
Gallego is only used as teaching reference in order to teach wherein the solid mixed oxide material comprises a second crystalline phase, the second crystalline phase being attributable to a Ruddlesden-Popper crystal structure. It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference Ma. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability to combine their specific structures", In re Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA).
Therefore, the Examiner has fully considered Applicants’ arguments, but they are found unpersuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELING ZHANG whose telephone number is (571)272-8043. The examiner can normally be reached Monday - Friday: 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K. Z./Examiner, Art Unit 1732                                                                                                                                                                                                        


/CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732